Citation Nr: 1127344	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a superficial scar from head injury.

2.  Entitlement to service connection for diabetes mellitus type 2 as secondary to herbicide exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION


The Veteran served on active duty from December 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issues of entitlement to service connection for diabetes mellitus type 2 as secondary to herbicide exposure, hearing loss, tinnitus, PTSD and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran manifests a 3.cm x. 2 mm. superficial scar located on the posterior right midline of head which does not result in visible or palpable tissue loss, gross distortion or asymmetry of any feature, a characteristic of disfigurement, instability, pain on examination or limitation of function of affected part.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected superficial scar from head injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7800, 7803, 7804, 7805 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for scar residuals of a head injury.  He has offered no significant argument in support of this claim.

Historically, an April 1973 annual examination report for the U.S. Naval Reserves provided the following history:

HIT ON HEAD BY DEMPSY DUMPSTER LID.  8 STITCHES, NO CONCUSION, NO SEQUELLAE.  1 YR AGO.

However, a description of any residual scarring was not provided.  Notably, the examination report did note a 1 inch scar above the right eye which is shown by a December 1969 examination report to have existed prior to service.

By rating decision dated November 2005, the RO granted service connection for superficial scar from head injury, and assigned an initial noncompensable evaluation effective April 1, 2005.

By letter dated November 23, 2005, the Veteran was provided notice of the November 2005 rating decision and his appellate rights but he did not submit a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.302 (a) (an NOD must be filed within one year from the date of notice of decision).  As such, the Board finds that finality attaches to the assignment of both the initial rating and the effective date of award.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  See generally Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attached to a VA decision).

The Veteran filed a request to "re-open" his claim in February 2007.  On review of the record, the Board finds that the Veteran has not submitted any evidence (either lay statements or medical records of treatment) within the one year period from the November 2005 rating decision which can reasonably be construed as "new and material evidence" in accordance with 38 C.F.R. § 3.156.  See generally 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011) (holding that the Board, in adjudicating an earlier effective date of award claim for compensation, erred in not considering whether statements which Veteran submitted within one year of an RO rating decision included the submission of new and material evidence pursuant to 38 C.F.R. § 3.156(b)).  See also Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (holding that a claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b)).

As such, the claim currently before the Board at this time is properly considered an increased rating claim filed in February 2007.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The severity of a scar disability is ascertained, for VA rating purposes, by application of the criteria set forth at 38 C.F.R. § 4.118.  In general, separate ratings may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.)

During the pendency of this appeal, VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Pursuant to Diagnostic Code 7800 for disfigurement of the head, face, or neck, a 10 percent rating is warranted where there is one characteristic of disfigurement.  A 30 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four of five characteristics of disfigurement.  An 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shinny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for the service-connected superficial scar from head injury have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran manifests a 3.cm x. 2 mm. superficial scar located on the posterior right midline of head which does not result in visible or palpable tissue loss, gross distortion or asymmetry of any feature, a characteristic of disfigurement, instability, pain on examination or limitation of function of affected part.

The Veteran's initial rating was premised upon the findings from a VA Compensation and Pension (C&P) examination report dated in July 2005.  At that time, the Veteran reported that he sustained a head injury when the lid of a Dempsey dumpster fell on his head.  He went to the hospital and had the cut sutured.  The scar healed uneventfully.  Upon examination, the Veteran had a 3 cm. by 2 mm. scar at the crown of his head.  There was no pain, no underlying tissue, no elevation or depression, and no inflammation, edema, or keloid formation.  The scar was shiny; but was stable and a normal color.  There was no induration or inflexibility of the skin; and there was no limitation of function as a result of the scar.  There was also no disfigurement to warrant the taking of color photographs.

In connection with the increased rating claim on appeal, the Veteran underwent another VA C&P examination in September 2007.  At that time, the Veteran denied a history of complications related to the residual head scar.  The examination report was largely consistent with the July 2005 examination report.  The only differences were that the scar was described as being on the posterior right midline of the head; the skin texture was described as normal (instead of shiny); and the color of scar was noted to be mild hypopigmentation (instead of normal).  All other findings were identical to the previous examination report.

Additional evidence for consideration includes private medical records which do not contain any references to the residual head injury scar.  Additionally, the Veteran has offered no specific description of symptomatology associated with this residual scar.

In totality, the Board notes that neither of the VA examiners found that the Veteran's scar was manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  

Additionally, the Veteran's scar was not manifested by any of the characteristics of disfigurement.  It is not 5 or more inches (13 or more cm) in length; it is not at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour is not elevated or depressed on palpation; and it is not adherent to underlying tissue.  The July 2005 examiner described the scar as shiny; and the September 2007 examiner noted mild hypopigmentation.  However neither of these findings occurred in an area exceeding six square inches (39 sq. cm.).  

Consequently, the Veteran has not established his entitlement to a compensable rating under Diagnostic Code 7800.  

The Board also finds no evidence that the Veteran's scar is unstable (with frequent loss of covering of skin over the scar); painful on examination; or that it causes limitation of function.  Consequently, a compensable rating is not warranted under Diagnostic Codes 7803-7805.  

Overall, the Board finds that a preponderance of the evidence weighs against the Veteran's claim for a compensable rating for a superficial scar from head injury.  In so deciding, the Board must stress that the Veteran himself has offered no specific descriptions of symptomatology which could serve as a basis to assign a compensable rating.  To the extent that any statement can be construed as supporting a compensable rating, the Board finds that the probative value of such evidence is greatly outweighed by findings from the VA examiners in this case, as these examiners have greater training and expertise than the Veteran to evaluate scarring characteristics and have measured and evaluated the scar characteristics in very precise terms.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a superficial scar from head injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 0 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) in conjunction with 38 C.F.R. § 4.7, but there is not such a state of approximate balance of the positive evidence with the negative evidence with findings more nearly approximating the criteria for a compensable rating to otherwise warrant a favorable decision.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated in April 2007 which clearly satisfied the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, his VA clinical records and those private medical records identified by the Veteran as relevant to this claim.  

As addressed in the remand below, the Board finds that additional record development is necessary on the service connection claims.  However, these records predate the claim on appeal and would have no reasonable possibility of substantiating the increased rating claim on appeal, particular considering that there are no credibility determinations to make as the Veteran has not provided any specific lay evidence to adjudicate.  As such, the Board finds that all relevant private records have been associated with the claims folder as it pertains the scar claim.

The Board has no information that there are any existing and relevant Social Security Administration benefits records.  See generally Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010). The Board can see no practical reason for remanding this case once again on this basis.

The Veteran was afforded VA examination to evaluate the nature and severity of his scar disability in September 2007.  The Board has reviewed this examination report, and finds that all necessary findings were provided to decide the case.  Notably, the VA examiner found it unnecessary to take color photographs as there are no aspects of disfigurement related to this scar measuring 3 cm x 2.mm.  The Veteran has not alleged disfigurement, and his representative essentially conceded that there are no aspects of disfigurement present in this case.  See Informal Hearing Presentation dated May 2011.

Additionally, the Board notes that since the September 2007 VA examination there is no credible lay or medical evidence suggesting an increased severity of disability of scarring disability to the extent that a higher rating may be warranted.  As such, the Board finds that an additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Overall, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the scar disability claim at this time.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing and relevant evidence that is necessary for a fair adjudication of the scar claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to an increased rating for a superficial scar of the heard is not warranted.


REMAND

At this time, the Board must defer adjudication of the service connection claims pending further development.  

With respect to the diabetes mellitus claim, the Veteran alleges herbicide exposure while stationed in Guam.  See VA Form 21-526, Part B, Box 5a, received in April 2005.

Manual provisions provide that, for claims for Agent Orange exposure outside of Vietnam and the demilitarized zone in Korea, a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used.  If such request yields a negative result, then a request to U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.

Since no development has been done as to the Veteran's potential exposure to herbicides as a result of his service in Guam while assigned to the USS Proteus between June 1971 and September 1972, the Board must remand this appeal for further development.

The Board next notes that the Veteran has submitted a January 2008 psychological examination report from Dr. P.L.G.T. which appears to attribute a current diagnosis of dysthymic disorder to the Veteran's allegations of exposure to racism and constant harassment during service.  This opinion was based, in part, upon the Veteran's report of a suicide attempt during service.

At this time, the Board cannot determine the probative weight to assign to this opinion until further development is provided.  In this respect, the Veteran's July 1973 US Naval Reserve examination report (which follows his period of active service) includes the Veteran's specific denial of a history of attempted suicide.  See Report of Medical History, Box 9, dated April 12, 1973.

Thus, the Board must make a credibility determination regarding the Veteran's undocumented allegations, including the purported suicide attempt as well as exposure to racism and constant harassment during service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Before making such any credibility determination (including the allegation of persistent tinnitus since service), the Board finds that the RO should assist the Veteran in associating clearly relevant private medical records which were identified in the January 2008 psychological examination report, which includes mental health treatment at Guam Memorial Hospital in 1978, psychiatric counseling by Dr. [redacted] in 1983, complete records from couples counseling by Dr. [redacted] in 2000, and individual therapy by [redacted] since 2006.

Upon receipt of any additional records, the Veteran should be afforded VA examination to determine whether any current psychiatric disability either first manifested in service and/or is causally related to an event during active service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examiner required when the evidence of record "indicate[s]" that the claimed disability or symptoms "may be" associated with an established event.)

Finally, the Board notes that the VA regulation governing claims for service connection for PTSD were liberalized for certain claims involving "fear of hostile military or terrorist activity" effective July 13, 2010.  See 75 Fed. Reg. 39852 (July 13, 2010).  The Veteran has not alleged any events suggesting the applicability of these changes.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all relevant private treatments which includes mental health treatment at Guam Memorial Hospital in 1978, psychiatric counseling by Dr. [redacted] in 1983, complete records from couples counseling by Dr. [redacted] in 2000, and individual therapy by [redacted] since 2006.

2.  Send a request to Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides in Guam while assigned to the USS Proteus between June 1971 and September 1972.  If such request yields a negative result, then a request to JSRRC should be made to attempt to verify whether Agent Orange was used in Guam while assigned to the USS Proteus between June 1971 and September 1972. 

All attempts to obtain such information and the responses to inquiries should be associated with the claims file

3.  Upon receipt of any additional evidence and/or information, the Veteran should be afforded appropriate VA examination for the purpose of determining the etiology of his currently manifested psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner is requested to provide the following:

		a) identify all currently manifested acquired psychiatric disorders;

		b) if the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; and

		c) for any acquired psychiatric disorder other than PTSD, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service?

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings, the January 2008 examination report and the consistency of the Veteran's allegations (e.g., the January 2008 report of a suicide attempt during service versus the April 1973 denial of a suicide attempt).  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


